*636Appeal from the Supreme Court of Oklahoma; and
Appeal from the Supreme Court of Louisiana.

Per Curiam:

The appeals herein are dismissed for the want of jurisdiction. Section 237 (a), Judicial Code, as amended by the Act of February 13, 1925, 43 Stat. 936, 937. Treating the papers whereon the appeals were allowed as petitions for writs of certiorari, as required by § 237 (c), Judicial Code, as amended, 43 Stat. 936, 938, certiorari is denied.
*637Reported below: No. 205, 179 Okla. 637; 69 P. (2d) 62; No. 341, 187 La. 392; 175 So. 4.